Title: From Thomas Jefferson to Robert Leslie, 27 January 1803
From: Jefferson, Thomas
To: Leslie, Robert


          
            Dear Sir
            Washington Jan. 27. 1803.
          
          Your favor of the 10th. came to hand in due time. the construction of the dry dock is laid aside for the present, from a cautious prudence not to undertake new expences, till experience fully establishes the state of our finances. I had contemplated the subject a great deal without foreseeing any thing which I thought could defeat it’s effect. my curiosity therefore, as well as my concern, is excited by your observation that if the best remedy be applied to the defect of the plan, it may produce a wet dock? this I should consider as a total failure in our object; because in my eye a wet dock is not of much value. I presume from the tenor of your letter that you do not wish to make a secret of the particular defect you suppose to exist, and therefore take the liberty of asking a communication of it; as it is incumbent on me to guard the public against such a disappointment, should the object be returned at another session. Accept my best wishes & respects.
          
            Th: Jefferson
          
        